NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

JOSHUA J. DEVERICKS,          :
OSCAR DEJESUS, and            :
PETER E. LITTLE               :     CIV. NO. 18-13451 (RMB)
                              :
               Plaintiffs     :
                              :
     v.                       :          OPINION
                              :
CAPE MAY (REGION) OFFICE      :
OF THE PUBLIC DEFENDER,       :
et al.,                       :
                              :
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiffs Joshua J. Devericks, Oscar DeJesus and Peter E.

Little bring this Second Amended Complaint under 42 U.S.C. § 1983.

(Second Am. Compl., ECF No. 12.) Plaintiff Devericks (“Plaintiff”)

has been granted permission to proceed in forma pauperis under 28

U.S.C. § 1915, and this Opinion applies only to him.1

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil



1 The Prison Litigation Reform Act requires each prisoner joined
in a lawsuit to pay a full individual filing fee by installment,
pursuant to 28 U.S.C. § 1915. Hagan v. Rogers, 570 F.3d 146, 155
(3d Cir. 2009). Joshua Devericks is the only plaintiff who has
been granted permission to proceed in forma pauperis in this
action. Before Oscar DeJesus and Peter E. Little may proceed, they
must submit a properly completed application to proceed in forma
pauperis under 28 U.S.C. § 1915 and establish their financial
eligibility to proceed without prepayment of the filing fee.
action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. § 1915(e)(2)(B) and

§ 1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such relief.

For the reasons discussed below, the Court will dismiss the Second

Amended Complaint for failure to state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).



                                   2
      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Second Amended Complaint
                                 3
     Plaintiff   alleges   the   following   in   the   Second   Amended

Complaint.2

          The claims presented here by the plaintiffs
          address an ongoing collusion between the Cape
          May County Prosecutors and Public Defender
          Officers. These claims can not only be
          corroborated by supportive documents relative
          to just these plaintiffs[’] claims, but also
          the statistical data which will display the
          high conviction rates in Cape May County of
          its indigent defendants in comparison to the
          defendants who have paid attorneys. The
          indigent defendants with public defenders or
          pool attorneys are less like to receive their
          full discoveries and less likely to go to
          trial   for  the   collusive  process   which
          practically forces them to cope out to crimes
          they did not commit or cope out to excessive
          sentences. Both parties are complicit in the
          exploitation of indigent defendants.

          Defendant[]s Sutherland and Carruccia are the
          supervisory prosecutors responsible for the
          prosecutors who have deprived the plaintiffs
          of   the[ir]   discoveries   and   exculpatory
          evidence in violation of their rights to Due
          Process and Equal Protection of the Laws.
          Defendant[]s    Sutherland    and    Carruccia
          instruct and train the prosecutors who engage
          in prosecutorial misconduct, aware of the
          deprivations taking place. These illicit
          practices of the prosecution are allowed to
          flourish unabated, uncontested by defendant
          Shenkus who is aware of the ongoing misconduct

2 The Court does not address the allegations supporting the claims
of Plaintiffs Little and DeJesus because they have not been granted
in forma pauperis status in this action. Plaintiffs Little and
DeJesus should be aware that their claims are also subject to
screening under 28 U.S.C. §§ 1915(e)(2)(B) and/or 1915A(b) and,
upon obtaining in forma pauperis status, if the complaint is
dismissed as to their claims, they will each be required to pay
the $350.00 filing fee in installments.
                                 4
          and does nothing about it. Additionally,
          defendant Shenkus is responsible for the
          ineffective   public   defenders    and   pool
          attorneys who represented the plaintiffs in
          trial court. Defendant Shenkus was, in fact,
          aware of the ineffective representation for
          the   letters/complaints  sent   to   him   by
          plaintiffs detailing the Fourth Amendment and
          Sixth Amendment violations being committed.
          Thus, the defendant's failure to act violated
          the plaintiffs Fourth Amendment and Six
          Amendment rights to Due Process and Effective
          Assistance of Counsel.

          Defendant Settle who, in collusion with
          defendant   Naughton 3 mentioned,    deprived
          plaintiff Devericks of his Due Process rights
          in denying full discovery and withholding
          exculpatory   evidence.   Defendant   Settle's
          behavior in the official capacity raises to
          the level of prosecutorial misconduct in
          violation of plaintiff Devericks' Equal
          Protection of the Laws which safeguards
          plaintiff    against    unethical   practices
          deployed to gain a conviction. Defendant
          Settle has blocked plaintiff's every attempt
          in exercising his Due Process rights.

          …

          It is further that, plaintiffs can and will
          provide corroborative evidence to support and
          substantiate the above claims.

(Second Am. Compl., ECF No. 1, ¶6.)




3The Court dismissed Plaintiff’s § 1983 claims against Public
Defender H. Parker Smith and pool attorney Christina M. Naughton
with prejudice by Opinion and Order dated January 3, 2019.
(Opinion, ECF No. 8; Order, ECF No. 9.)
                                5
      B.     Prosecutorial Misconduct Claim under 42 U.S.C. § 1983

      Defendant      Alex   Settle   is   the     assistant    prosecutor   in

Plaintiff’s criminal action in Cape May County. (Second Am. Compl.,

ECF No. 12, ¶4(d)). Plaintiff alleges Settle deprived him of

discovery and withheld exculpatory evidence. (Id., ¶6.)

      Prosecutors have absolute immunity under § 1983 for alleged

withholding of exculpatory evidence and other activities related

to discovery in a criminal prosecution. See Imbler v. Pachtman,

424   U.S.    409,    (1976)   (absolute    prosecutorial       immunity    for

activities that are intimately associated with the judicial phase

of the criminal process); Yarris v. County of Delaware, 465 F.3d

129, 137 (prosecutors entitled to absolute immunity on claim they

withheld exculpatory evidence prior to trial). Plaintiff’s § 1983

claim of prosecutorial misconduct against Settle is dismissed with

prejudice.

      C.     Supervisory Prosecutors’ Failure to Train and Supervise
             Claim under § 1983

      Plaintiff      alleges   Defendants       Sutherland    and   Carruccia,

supervisory prosecutors, are responsible for the prosecutor who

deprived Plaintiff of discovery and exculpatory evidence, and that

they are aware of the prosecutorial misconduct and allowed it to

take place by their failure to train. (Second Am. Compl., ECF No.

1, ¶4(b), (c), ¶6.)


                                      6
      In Van de Kamp v. Goldstein, the Supreme Court addressed

whether a district attorney and his chief assistant were liable

under § 1983 for failure to adequately train and supervise district

attorneys and maintain information-system management on providing

impeachment-related evidence concerning jailhouse informants to

the   defense.    555    U.S.      335,   344    (2009).    The   prosecutor    in

Goldstein’s      criminal        action   failed    to     produce   impeachment

evidence, resulting in a Giglio violation at trial. Id.

      Goldstein attacked administrative procedures that are not

typically     entitled      to    absolute      prosecutorial     immunity.    Id.

Nevertheless, the Court held that the supervisory prosecutors were

entitled to absolute immunity. Id. The Court explained:

            we conclude that prosecutors involved in such
            supervision or training or information-system
            management enjoy absolute immunity from the
            kind of legal claims at issue here. Those
            claims   focus    upon    a  certain   kind   of
            administrative obligation—a kind that itself
            is directly connected with the conduct of a
            trial. Here, unlike with other claims related
            to administrative decisions, an individual
            prosecutor's error in the plaintiff's specific
            criminal trial constitutes an essential
            element   of   the   plaintiff's    claim.   The
            administrative obligations at issue here are
            thus unlike administrative duties concerning,
            for   example,    workplace    hiring,   payroll
            administration, the maintenance of physical
            facilities, and the like. Moreover, the types
            of activities on which Goldstein's claims
            focus necessarily require legal knowledge and
            the exercise of related discretion, e.g., in
            determining    what    information   should   be
                                          7
            included in the training or the supervision or
            the information-system management. And in that
            sense also Goldstein's claims are unlike
            claims of, say, unlawful discrimination in
            hiring employees. Given these features of the
            case before us, we believe absolute immunity
            must follow.

Van de Kamp, 555 U.S. at 344. Thus, the Court held that supervisory

prosecutors are immune in a suit directly attacking their actions

related to an individual trial. Id. at 346. The Court further

reasoned:

            [a]s we have said, the type of “faulty
            training” claim at issue here rests in
            necessary part upon a consequent error by an
            individual prosecutor in the midst of trial,
            namely, the plaintiff's trial. If, as Imbler
            says, the threat of damages liability for such
            an error could lead a trial prosecutor to take
            account of that risk when making trial-related
            decisions, so, too, could the threat of more
            widespread liability throughout the office
            (ultimately traceable to that trial error)
            lead both that prosecutor and other office
            prosecutors as well to take account of such a
            risk. Indeed, members of a large prosecutorial
            office, when making prosecutorial decisions,
            could have in mind the “consequences in terms
            of” damages liability whether they are making
            general   decisions   about   supervising   or
            training or whether they are making individual
            trial-related decisions. Imbler, 424 U.S., at
            424, 96 S.Ct. 984.

            Moreover,   because    better   training   or
            supervision might prevent most, if not all,
            prosecutorial errors at trial, permission to
            bring such a suit here would grant permission
            to criminal defendants to bring claims in
            other similar instances, in effect claiming
            damages for (trial-related) training or
                                  8
          supervisory failings. Cf. Imbler, supra.
          Further,   given   the   complexity   of   the
          constitutional issues, inadequate training
          and supervision suits could, as in Imbler,
          “pose substantial danger of liability even to
          the honest prosecutor.” Id., at 425, 96 S.Ct.
          984. Finally, as Imbler pointed out, defending
          prosecutorial decisions, often years after
          they were made, could impose “unique and
          intolerable   burdens    upon   a   prosecutor
          responsible    annually    for   hundreds   of
          indictments and trials.” Id., at 425–426, 96
          S.Ct. 984.

          At the same time, to permit this suit to go
          forward would create practical anomalies. A
          trial prosecutor would remain immune, even for
          intentionally failing to turn over, say Giglio
          material; but her supervisor might be liable
          for negligent training or supervision. Small
          prosecution offices where supervisors can
          personally participate in all of the cases
          would likewise remain immune from prosecution;
          but large offices, making use of more general
          officewide supervision and training, would
          not. Most important, the ease with which a
          plaintiff could restyle a complaint charging
          a trial failure so that it becomes a complaint
          charging a failure of training or supervision
          would eviscerate Imbler.

Van de Camp, 555 U.S. 335, 346-47 (2009).

     Plaintiff’s claim here is like the claim in Van de Kamp; he

seeks to hold supervisory prosecutors responsible for inadequate

training and supervision that resulted in an alleged trial error

by the prosecutor in Plaintiff’s trial. Therefore, pursuant to Van

de Kamp, Defendants Sutherland and Carruccia are absolutely immune




                                9
from   Plaintiff’s   §   1983   claims   of   supervisory   prosecutorial

misconduct and those claims are dismissed with prejudice.

       D.   Ineffective Assistance of Counsel Claim Under 42 U.S.C.
            § 1983

       Plaintiff alleges Defendant Eric R. Shenkus, as a supervisory

public defender, “was aware of the ineffective representation [of

Plaintiff] for the letters/complaints sent to him by plaintiffs

detailing the Fourth Amendment and Sixth Amendment violations

being committed.” (Second Am. Compl., ECF No. 1, ¶6.)

       “In order to establish a violation of 42 U.S.C. § 1983, a

plaintiff ‘must demonstrate that the conduct complained of was

committed by a person acting under state law and that the conduct

deprived him of rights, privileges or immunities secured by the

Constitution.’” Albrecht v. Hamilton, 233 F. App'x 122, 124 (3d

Cir. 2007) (quoting Piecknick v. Pennsylvania, 36 F.3d 1250, 1255–

56 (3d Cir. 1994) (internal citations omitted)).

       “[A] public defender does not act under color of state law

when performing a lawyer’s traditional functions as counsel to a

defendant in a criminal proceeding.” Polk County v. Dodson, 454

U.S. 312, 325 (1981). This is so because “a public defender is not

amenable to administrative direction in the same sense as other

employees of the State” because a public defender “works under

canons of professional responsibility that mandate his exercise of


                                    10
independent judgment on behalf of the client.” Polk County, 454

U.S.        at     321.    “Second,      and    equally      important,     it    is   the

constitutional obligation of the State to respect the professional

independence of the public defenders whom it engages.” Id. at 321-

22. The Supreme Court also noted that a public defender may act

under color of state law while performing certain administrative

and possibly investigative functions. Id. at 325 (citing to Imbler,

424 U.S. at 430-31 and n. 33).

        A        supervisory        public     defender     is   not     acting   in    an

investigative             or   administrative        function    when    supervising   or

training a subordinate public defender regarding the provision of

legal representation because such functions are controlled by

canons of professional responsibility guiding a private attorney.

See Robinson v. San Bernardino County, Case No. 5:18-cv-00906 VAP

(ADS), 2019 WL 2616941 at *8 (C.D. Cal. May 3, 2019) (finding

alleged          failure       to   train    and     supervise    subordinate      public

defenders in protecting a client’s Sixth and Fourteenth Amendment

rights is measured and controlled by legal standards and, thus,

supervisory public defenders are not acting in an administrative

capacity). Therefore, the § 1983 claim against Defendant Shenkus

based       on     supervisory       liability       for   ineffective    assistance   of

counsel is dismissed with prejudice.



                                                11
     E.    Conspiracy Claim under 42 U.S.C. § 1983

     The Court construes Plaintiff’s allegation that the Cape May

Prosecutors and Public Defender Officers colluded to force him

plead guilty to an excessive sentence without first obtaining full

discovery as a conspiracy claim under 42 U.S.C. § 1983. (Second

Am. Compl., ECF No. 1, ¶6.) Plaintiff further alleges that Deputy

Public Defender Eric R. Shenkus “in collusion with the prosecution

defendant(s), failed to intervene or prevent the prosecutorial

misconduct in violation [of] plaintiff[’]s Fourteenth Amendment

Rights to the United States Constitution.” (Id., ¶4(f)).

     A    complaint   does   not   “suffice   if   it   tenders   ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678. Plaintiff alleges that his claim can be corroborated

by supportive documents but he does not allege what happened to

lead him to the conclusion that there was collusion between the

prosecution and his defense. Therefore, Plaintiff has failed to

state a claim of conspiracy under § 1983, and this claim is

dismissed without prejudice.

     F.    Heck-bar

     Although Plaintiff may amend his § 1983 conspiracy claim, he

should be aware that if his allegations necessarily imply the

invalidity of his conviction(s), for example if he alleges that he

was coerced into pleading guilty and his conviction(s) is invalid,
                                   12
his claims would be barred by Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994). See Newton v. City of Wilmington, 676 F. App’x 106, 108

(3d Cir. 2017) (noting Heck would bar claims that guilty pleas

were invalid because they were obtained through fraud and threats).

Prior to bringing a civil action based on claims that would impugn

the validity of a criminal conviction, a plaintiff must first

“prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court's issuance of a writ of habeas corpus,

28 U.S.C. § 2254.” Heck, 512 U.S. at 486-87.

     G.   Request for Appointment of Pro Bono Counsel

     A district court has authority to appoint counsel to represent

an indigent civil litigant under 28 U.S.C. § 1915(e)(1), which

provides: “[t]he court may request an attorney to represent any

person unable to afford counsel.” There is no statutory right to

appointed counsel. Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).

Before a court may exercise its discretion to appoint counsel, it

must first determine that Plaintiff’s claim(s) has some merit in

fact and law. Id. at 155.

     Because the Court has determined that Plaintiff fails to state

a claim in the Second Amended Complaint, pursuant to 28 U.S.C. §



                                13
1915(e)(1),        the   Court    will    deny   Plaintiff’s      request   for

appointment of counsel (ECF No. 12 at 1).

III. CONCLUSION

      For    the    reasons      discussed    above,    the   Court   dismisses

Plaintiff Deverick’s § 1983 claims against Defendants Sutherland

and   Carruccia     with   prejudice     based   on    absolute   prosecutorial

immunity, dismisses with prejudice for failure to state a claim

Plaintiff’s § 1983 claim of ineffective assistance of counsel

against Defendant Shenkus in his role as supervisor of Plaintiff’s

public defender and/or pool attorney, and dismisses Plaintiff’s

conspiracy claim against Defendant Shenkus under § 1983 without

prejudice.



An appropriate order follows.



DATE: August 14, 2019                 s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                         14
